NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              AUG 26 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

RON MOSLEY,                                      No. 08-15327

              Petitioner - Appellant,            D.C. No. CV-05-04260-TEH

  v.
                                                 MEMORANDUM*
S. OROSKI,

              Respondent - Appellee.



RON MOSLEY,                                      No. 08-15389

              Petitioner - Appellant,            D.C. No. CV-05-04260-TEH

  v.

S. OROSKI,

              Respondent - Appellee.


                   Appeal from the United States District Court
                      for the Northern District of California
              Thelton E. Henderson, Senior District Judge, Presiding

                     Argued and Submitted November 1, 2010
                            San Francisco, California

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                       Submission vacated January 31, 2011
                          Re-submitted August 23, 2011

Before: ALARCÓN, RYMER, and M. SMITH, Circuit Judges.

      Ron Mosley appeals the district court’s order denying his 28 U.S.C. § 2254

petition for writ of habeas corpus. We have jurisdiction over this appeal pursuant

to 28 U.S.C. § 2253(a) and affirm.1

                                           I

      Mosley argues that the state court decision upholding the Governor’s parole

determination rested on an unreasonable application of California’s “some

evidence” requirement and an unreasonable determination of the facts in light of

the evidence. Federal habeas relief is not available for errors of state law, and the

correct application of California’s “some evidence” standard is not mandated by

the federal Due Process Clause. Swarthout v. Cooke, 131 S. Ct. 859, 861 (2011)

(per curiam). Due process requires only that the prisoner be afforded “an

opportunity to be heard” and “provided a statement of reasons why parole was

denied.” Id. at 862.




      1
       We sua sponte grant Mosley’s request for a certificate of appealability. See
Hayward v. Marshall, 603 F.3d 546, 554-55 (9th Cir. 2010) (en banc), overruled
on other grounds by Swarthout v. Cooke, 131 S. Ct. 859 (2011) (per curiam).

                                          2
      Mosley had an opportunity to be heard and to contest the evidence against

him at his parole hearing before the Board of Prison Terms, and the Governor, after

considering the same evidence that was before the Board, provided written reasons

for reversing the Board’s finding that Mosley was eligible for parole. Furthermore,

the Governor was not required, as a matter of federal due process, to hold a second

suitability hearing before reversing the Board’s decision. See Styre v. Adams, 645

F.3d 1106, 1108 (9th Cir. 2011). Therefore, even if the state court misapplied the

“some evidence” standard, Mosley’s due process rights were not violated. See

Cooke, 131 S. Ct. at 862-63; see also Pearson v. Muntz, 639 F.3d 1185, 1191 (9th

Cir. 2011).

                                          II

      The state court did not unreasonably determine that the state had complied

with the terms of the plea agreement. See 28 U.S.C. § 2254(d)(2). Mosley failed

to present a colorable claim for relief in his state habeas petition. See Earp v.

Ornoski, 431 F.3d 1158, 1167 & n.4 (9th Cir. 2005). He never alleged specific

facts about the agreement’s terms that, if true, would entitle him to relief. His

generalized assertions about his expectations under the agreement are insufficient.

See Kemp v. Ryan, 638 F.3d 1245, 1260 n.11 (9th Cir. 2011).

                                          III


                                           3
      The state court did not unreasonably apply Garner v. Jones, 529 U.S. 244

(2000), in rejecting Mosley’s ex post facto challenge to Proposition 89. See 28

U.S.C. § 2254(d)(1). At a minimum, reasonable jurists could disagree about

whether the type of procedural change enacted by Proposition 89 is addressed by

the Ex Post Facto Clause. Compare, e.g., In re Rosenkrantz, 59 P.3d 174, 200

(Cal. 2002); Cal. Dep’t of Corr. v. Morales, 514 U.S. 499, 508 (1995) (clause

should not be employed for “micromanagement of an endless array of legislative

adjustments to parole and sentencing procedures, including such innocuous

adjustments as changes to the membership of the Board of Prison Terms”), with

Collins v. Youngblood, 497 U.S. 37, 46 (1990) (“[B]y simply labeling a law

‘procedural,’ a legislature does not thereby immunize it from scrutiny under the Ex

Post Facto Clause.”); Fletcher v. Reilly, 433 F.3d 867, 877 (D.C. Cir. 2006) (same

with regards to labels such as “regulation” and “guideline” or the existence of

discretion); see also Harrington v. Richter, 131 S. Ct. 770, 786 (2011) (standard is

whether “fairminded jurists could disagree on the correctness of the state court’s

decision” (internal quotation marks omitted)).2

      AFFIRMED.



      2
      For these reasons, we also deny Mosley’s motion of April 6, 2011 to
remand or file supplemental briefing.

                                         4